Order entered on October 25, 1960 in a stockholders’ derivative action, granting plaintiff-respondent’s motion to examine defendants-appellants before trial, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellants, and the motion denied, with $10 costs, with leave to renew on a showing of special circumstances by factual allegations of evidential value. (New York County Supreme Court Trial Term Rules, rule XI; Van Aalten v. Mack, 7 A D 2d 289; Aine v. Goldberg, 10 A D 2d 573; Steinberg v. Altschuler, 12 A D 2d 479.) Concur — Breitel, J. P., McNally, Stevens and Eager, JJ.